

117 HR 2206 IH: Equitable Transit Oriented Development Support Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2206IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the transportation finance infrastructure and innovation program with respect to community development financial institutions, and for other purposes.1.Short titleThis Act may be cited as the Equitable Transit Oriented Development Support Act.2.Infrastructure finance(a)Generally applicable provisionsSection 601(a) of title 23, United States Code, is amended—(1)by inserting and section 611 after 609;(2)in paragraph (2)—(A)in subparagraph (C) by striking ; and and inserting a semicolon;(B)in subparagraph (D) by striking the period and inserting ; and; and(C)by adding at the end the following:(E)capitalizing a CDFI TOD account.;(3)in paragraph (12)—(A)in subparagraph (E) by striking ; and and inserting a semicolon;(B)in subparagraph (F) by striking the period and inserting ; and; and(C)by adding at the end the following:(G)the capitalization of a CDFI TOD account.; and (4)by adding at the end the following:(23)CDFIThe term CDFI has the meaning given the term community development financial institution under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(24)CDFI TOD accountThe term CDFI TOD account means an account—(A)established within a CDFI under section 611(c);(B)capitalized with the proceeds of a secured loan made to a CDFI in accordance with sections 602 and 603;(C)for the purpose of making loans to sponsors of transit-oriented development projects in accordance with section 611..(b)Determination of eligibility and project selectionSection 602 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (2) by adding at the end the following:(C)CDFINotwithstanding subparagraphs (A) and (B), in a case in which the Federal credit instrument is provided to a CDFI, the Secretary may rely upon a credit assessment of the CDFI by the Secretary of Treasury in lieu of investment grade ratings and credit opinions from rating agencies.; (B)in paragraph (4) by inserting CDFI, after partnership,;(C)in paragraph (5)(B) by inserting at the end the following:(v)CDFI TOD accountsIn the case of a project capitalizing a CDFI TOD account, eligible project costs shall not exceed $100,000,000.; (D)in paragraph (6)—(i)in subparagraph (C) by striking or;(ii)in subparagraph (D) by striking the period and inserting ; or; and(iii)by adding at the end the following:(E)in the case of a CDFI TOD account, the unconditional promissory obligation of a CDFI.; (E)in paragraph (7)—(i)by striking State or local government or and inserting State or local government,; and(ii)by inserting or a CDFI, before the project;(F)in paragraph (9)—(i)by striking The Secretary and inserting (A) In general—The Secretary;(ii)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii); and(iii)by adding at the end the following:(B)CDFI TOD accountsWith respect to financial assistance provided to a CDFI under the TIFIA program, the Secretary shall deem that the project generates beneficial effects.; and(G)in paragraph (10)—(i)in subparagraph (A) by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(ii)by adding at the end the following:(C)CDFI TOD accountIn the case of a project capitalizing a CDFI TOD account, the CDFI shall demonstrate to the Secretary, not later than two years after the date on which a secured loan is obligated for the project under the TIFIA program, that the CDFI has executed a loan agreement with a project sponsor in accordance with section 611. After the demonstration is made, the CDFI may draw upon the secured loan. At the end of the 2-year period, to the extent the CDFI has not used the loan commitment, the Secretary may extend the time period for using the loan commitment or withdraw the loan commitment.; and(2)in subsection (b)(3)—(A)by striking The Secretary and inserting (A) In general—The Secretary;(B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and(C)by adding at the end the following:(B)CDFI TOD accountNotwithstanding subparagraph (A), in the case of an applicant that is a CDFI, in lieu of a preliminary rating opinion letter, the Secretary may rely upon a letter from the Secretary of the Treasury that verifies the applicant is a CDFI certified by the Community Development Financial Institutions Fund of the Department of the Treasury..(c)Secured LoansSection 603 of title 23, United States Code, is amended—(1)in subsection (a)(3) by striking section 602(b)(3)(B) and inserting section 603(b)(3)(A)(ii) or, with respect to a CDFI, the letter of the Secretary of Treasury under section 602(b)(3)(B);(2)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (A) by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(ii)by adding at the end the following:(C)CDFI TOD accountIn the case of a project capitalizing a CDFI TOD account, the maximum amount of a secured loan made to a CDFI shall be determined in accordance with section 602(a)(5)(B)(v).; (B)in paragraph (3)(A)(i)—(i)in subclause (IV) by striking ; or and inserting ;;(ii)in subclause (V) by striking ; and and inserting ; or; and(iii)by adding at the end the following:(VI)in the case of a secured loan for a project capitalizing a CDFI TOD account, any other revenue sources available to a CDFI, including repayments from loans made for projects in accordance with section 611; and;(C)in paragraph (4)(B)—(i)in the header by inserting and CDFI TOD accounts after infrastructure projects;(ii)in clause (i) by striking or a rural projects fund and inserting , a rural projects fund, or a CDFI TOD account; and(iii)in clause (ii) by striking and rural project funds and inserting , rural projects funds, and CDFI TOD accounts;(D)in paragraph (5)(B)—(i)in the header by inserting and CDFI TOD account after Rural projects fund; and(ii)by inserting or CDFI TOD account after rural projects fund; and(E)in paragraph (9) by adding at the end the following:(C)CDFI TOD accountA project capitalizing a CDFI TOD account shall satisfy subparagraph (A) through compliance with the Federal share requirement described in section 611(c)(3)(A)..(d)Program administrationSection 605 of title 23, United States Code, is amended—(1)in subsection (d) by inserting , community development, after field of municipal;(2)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively;(3)by inserting after subsection (d) the following:(e)Assistance from the Secretary of TreasuryThe Secretary shall consult with the Secretary of the Treasury in assessing the creditworthiness of CDFI applicants and shall enter into a memorandum of understanding pursuant to section 611(b) of this chapter through which the Secretary of the Treasury provides assistance in the credit underwriting, servicing, and monitoring of Federal credit instruments provided to CDFI TOD accounts.(f)ImplementationNot later than 180 days after enactment of Section 611, the Secretary shall implement this section by releasing program guidance and soliciting applications.; and (4)in subsection (h) (as so redesignated)—(A)in the heading by inserting and CDFI TOD accounts after small projects; and(B)in paragraph (1)—(i)by striking 608(a)(5) and inserting 608(a)(6);(ii)by striking $2,000,000 and inserting $4,000,000; and(iii)by striking $75,000,000 and inserting $100,000,000.(e)FundingSection 608(a) of title 23, United States Code, is amended—(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;(2)by inserting after paragraph (3) the following:(4)CDFI Set aside(A)In generalOf the total amount of funds made available to carry out the TIFIA program for each fiscal year, not more than 10 percent shall be set aside for CDFI TOD accounts.(B)ReobligationAny amounts set aside under subparagraph (A) that remain unobligated by June 1 of the fiscal year for which the amounts were set aside shall be available for obligation by the Secretary on projects other than CDFI TOD accounts.; and(3)by adding at the end the following:(7)Reimbursements to the Secretary of the TreasuryOf the amounts authorized for the administration of the TIFIA program under paragraph (6), the Secretary may use not more than 10 percent for each fiscal year to reimburse the Secretary of the Treasury for assistance provided pursuant to a memorandum of understanding under section 611(b)..(f)Community development financial institution transit-Oriented development(1)In generalChapter 6 of title 23, United States Code, is amended by adding at the end the following:611.Community development financial institution transit-oriented development(a)DefinitionsIn this section:(1)CDFI TOD projectThe term CDFI TOD project means a project located within one-half mile in an urban area or three-fourths of a mile in a rural area of a fixed guideway transit facility, passenger rail station, intercity bus station or intermodal facility that supports—(A)commercial facilities or businesses that are located in low-income communities and are—(i)owned by low-income persons;(ii)principally serve low-income persons or low-income community residents; or(iii)principally employ low-income persons;(B)community facilities that are located in low-income communities or principally serve low-income persons; or(C)housing that is principally affordable to low-income persons.(2)Investment AreaThe term Investment Area has the meaning given the term in section 1805.201(b)(3)(B)(ii) of title 12, Code of Federal Regulations (as in effect on the date of enactment of this section).(3)LoanThe term loan means any form of direct financial assistance that is required to be repaid over a period of time provided by a CDFI to a project sponsor for all or part of the costs of a CDFI TOD project.(4)Low-income communityThe term low-income community means a community that is located in an Investment Area.(5)Low-income personThe term low-income person means a person whose income does not exceed the level established for low-income (as such term is defined in section 1805.104 of title 12, Code of Federal Regulations, as in effect on the date of enactment of this section).(6)Project sponsorThe term project sponsor means a public or private entity approved by a CDFI and developing a CDFI TOD project in accordance with this section.(b)Memorandum of UnderstandingThe Secretary shall enter into a memorandum of understanding with the Secretary of Treasury to support consultation with the Community Development Financial Institutions Fund to provide the necessary credit underwriting, servicing, and monitoring of CDFI applicants and participants in the TIFIA program.(c)CDFI TOD accounts(1)In generalThe Secretary shall require any CDFI participating in the program authorized in this section to establish a CDFI TOD account into which the proceeds of a secured loan made to the CDFI in accordance with sections 602 and 603 and any loan repayments from public or private entities receiving loans made to fund CDFI TOD projects will be deposited.(2)Amounts in accountAny principal loan repayments and any investment income derived from funds deposited to a CDFI TOD account shall be—(A)credited to the account;(B)available for providing loans to project sponsors;(C)available for repaying the secured loan made to the CDFI in accordance with sections 602 and 603; and(D)invested in such financing instruments as the Secretary may approve to earn interest to augment the lending capacity of the account.(3)LoansAny loan to a project sponsor funded from the account shall—(A)be in an amount determined by the CDFI, but in any case not exceed 80 percent of eligible project costs;(B)commence repayment not later than 5 years after the project has been completed;(C)have a final maturity not later than 30 years after the date of the first payment on the loan;(D)be set at a rate not greater than the level needed to fully reimburse the CDFI’s administrative, monitoring, servicing, and capital charges associated with the loan; and(E)be secured and have a priority of payment as determined by the CDFI.(4)Revolving loan structureThe CDFI may apply loan repayments to fund additional loans provided such relending does not impair the ability of the CDFI to repay its secured loan in full and timely fashion.(5)Delegated lending modelThe CDFI is authorized to provide loans for CDFI TOD projects under a delegated lending model. No provision of this section shall restrict the ability of the CDFI to establish the terms and conditions of loans to project sponsors under this section.(d)Discontinuance of fundingIf the Secretary determines that a CDFI is not implementing the CDFI TOD account in accordance with the application of such account, the Secretary may prohibit the CDFI from drawing down any additional proceeds from a secured loan commitment.(e)Forms of assistance from a CDFI(1)In generalA CDFI may, using funds deposited into the CDFI TOD account, make loans to a public or private entity to carry out a CDFI TOD project.(2)Subordination of loanThe amount of a loan or other form of credit assistance provided for a project described in subsection (c)(3) may be subordinated to any other debt financing for the project.(f)Annual report to the SecretaryAny CDFI participating in this program shall make an annual report to the Secretary not later than September 30 of each year and such other reports as the Secretary may require under guidelines issued to carry out this section.(g)Applicability of Federal lawThe requirements of this title and title 49 that would otherwise apply to funds made available under this chapter or such title and projects assisted with those funds shall apply to CDFI TOD projects assisted by the CDFI under this chapter, except to the extent the Secretary determines that any requirement of such title is not applicable or is not consistent with the objectives of this section.(h)United States not obligatedThe deposit of Federal funds into a CDFI under this section shall not be construed as a commitment, guarantee, or obligation on the part of the United States to any third party, nor shall any third party have any right against the United States for payment solely by virtue of the contribution. Any security or debt financing instrument issued by the CDFI shall expressly state that the security or instrument does not constitute a commitment, guarantee, or obligation of the United States.(i)Program administrationFor each fiscal year, a CDFI may not expend more than 2 percent of the Federal assistance received under this chapter to pay the reasonable costs of administering a CDFI TOD account pursuant to this section..(2)Clerical amendmentThe analysis for chapter 6 of title 23, United States Code, is amended by adding at the end the following:611. Community development financial institution transit-oriented development..